As filed with the Securities and Exchange Registration No. 333-109622 Commission on December 20, 2012 Registration No. 811-02513 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 Post-Effective Amendment No. 14 To REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 and Amendment to REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Variable Annuity Account C of ING Life Insurance and Annuity Company One Orange Way, Windsor, Connecticut 06095-4774 Depositor’s Telephone Number, including Area Code: (610) 425-3447 Nicholas Morinigo, Esq. ING Life Insurance and Annuity Company 1475 Dunwoody Drive West Chester, PA 19380-1478 (Name and Address of Agent for Service of Process) It is proposed that this filing will become effective: X immediately upon filing pursuant to paragraph (b) of Rule 485 on pursuant to paragraph (b) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Fixed or Variable, Group or Individual Immediate Annuity Contract PARTS A AND B EXPLANATORY NOTE: The Prospectus and the Statement of Additional Information each dated April 30, 2012, and as supplemented are incorporated into Parts A and B, respectively, of this Post-Effective Amendment No. 14 by reference to Registrants filing under Rule 497(c) as filed on May 1, 2012 and under Rule 497(e) as filed on October 10, 2012. This amendment supplements the Statement of Additional Information by replacing the Consolidated Financial Statements of ING Life Insurance and Annuity Company with the revised Consolidated Financial Statements of ING Life Insurance and Annuity Company included in this amendment and does not otherwise delete, amend, or supersede any other information in this registration statement, as previously amended, including exhibits and undertakings. A supplement dated December 20, 2012 to the Statement of Additional Information is included in Part B of this Post-Effective Amendment No. 14. ING Life Insurance and Annuity Company and its Variable Annuity Account C ING FLEXIBLE INCOME Supplement dated December 20, 2012 to the Statement of Additional Information, dated April 30, 2012 The following information updates and amends certain information contained in the current Statement of Additional Information. Please read it carefully and keep it with your Statement of Additional Information for future reference. IMPORTANT INFORMATION REGARDING THE COMPANY’S FINANCIAL STATEMENTS The consolidated financial statements of ING Life Insurance and Annuity Company included in the Statement of Additional Information dated April 30, 2012 are deleted and replaced with the attached consolidated financial statements. X.109622-12 A 1 December 2012 ING Life Insurance and Annuity Company and Subsidiaries (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Index to Consolidated Financial Statements Page Report of Independent Registered Public Accounting Firm 3 Consolidated Financial Statements: Consolidated Balance Sheets as of December 31, 2011 and 2010 4 Consolidated Statements of Operations for the years ended December 31, 2011, 2010, and 2009 6 Consolidated Statements of Comprehensive Income for the years ended December 31, 2011, 2010, and 2009 7 Consolidated Statements of Changes in Shareholder's Equity for the years ended December 31, 2011, 2010, and 2009 8 Consolidated Statements of Cash Flows for the years ended December 31, 2011, 2010, and 2009 9 Notes to Consolidated Financial Statements 11 2 Report of Independent Registered Public Accounting Firm The Board of Directors ING Life Insurance and Annuity Company We have audited the accompanying consolidated balance sheets of ING Life Insurance and Annuity Company and subsidiaries as of December 31, 2011 and 2010, and the related consolidated statements of operations, comprehensive income, changes in shareholder's equity, and cash flows for each of the three years in the period ended December 31, 2011. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Company's internal control over financial reporting. Our audits include consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of ING Life Insurance and Annuity Company and subsidiaries at December 31, 2011 and 2010, and the results of their operations and their cash flows for each of the three years in the period ended December 31, 2011, in conformity with U.S. generally accepted accounting principles. As discussed in Note 1 to the financial statements, in 2009 the Company changed its method of accounting for the recognition and presentation of other-than-temporary impairments. Also, as discussed in Note 1 to the financial statements,the Company retrospectively changed its method of accounting for costs associated with acquiring or renewing insurance contracts. Additionally , as discussed in Note 1 to the financial statements, the Company has elected to change its method of recognizing actuarial gains and losses related to its pension and post-retirement benefit plans. /s/ Ernst & Young LLP Atlanta, Georgia December 18, 2012 3 ING Life Insurance and Annuity Company and Subsidiaries (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Consolidated Balance Sheets (In millions, except share data) As of December 31, Assets Investments: Fixed maturities, available-for-sale, at fair value (amortized cost of $16,577.9 at 2011 and $15,104.5 at 2010) $ 18,134.6 $ 16,066.9 Fixed maturities, at fair value using the fair value option 511.9 453.4 Equity securities, available-for-sale, at fair value (cost of $131.8 at 2011 and $179.6 at 2010) 144.9 200.6 Short-term investments 216.8 222.4 Mortgage loans on real estate 2,373.5 1,842.8 Loan - Dutch State obligation 417.0 539.4 Policy loans 245.9 253.0 Limited partnerships/corporations 510.6 463.5 Derivatives 446.6 179.9 Securities pledged (amortized cost of $572.5 at 2011 and $936.5 at 2010) 593.7 962.2 Total investments 23,595.5 21,184.1 Cash and cash equivalents 217.1 231.0 Short-term investments under securities loan agreement, including collateral delivered 524.8 675.4 Accrued investment income 260.2 240.5 Receivable for securities sold 16.7 5.6 Reinsurance recoverable 2,276.3 2,355.9 Deferred policy acquisition costs, Value of business acquired, and Sales inducements to contract holders 947.2 1,197.2 Notes receivable from affiliate 175.0 175.0 Short-term loan to affiliate 648.0 304.1 Due from affiliates 52.9 102.4 Property and equipment 84.7 87.4 Other assets 56.3 52.9 Assets held in separate accounts 45,295.2 46,489.1 Total assets $ 74,149.9 $ 73,100.6 4 ING Life Insurance and Annuity Company and Subsidiaries (A wholly-owned subsidiary of Lion Connecticut Holdings Inc.) Consolidated Balance Sheets (In millions, except share data) As of December 31, Liabilities and Shareholder's Equity Future policy benefits and claims reserves $ 23,062.3 $ 21,491.6 Payable for securities purchased 3.3 33.3 Payables under securities loan agreement, including collateral held 634.8 680.1 Short-term debt — 214.5 Long-term debt 4.9 4.9 Due to affiliates 126.0 121.2 Current income tax payable to Parent 1.3 49.3 Deferred income taxes 355.2 269.7 Other liabilities 690.6 654.9 Liabilities related to separate accounts 45,295.2 46,489.1 Total liabilities 70,173.6 70,008.6 Shareholder's equity: Common stock (100,000 shares authorized, 55,000 issued and outstanding; $50 per share value) 2.8 2.8 Additional paid-in capital 4,533.0 4,326.0 Accumulated other comprehensive income (loss) 747.5 390.5 Retained earnings (deficit) (1,307.0 ) (1,627.3 ) Total shareholder's equity 3,976.3 3,092.0 Total liabilities and shareholder's equity $ 74,149.9 $ 73,100.6 The accompanying notes are an integral part of these financial statements. 5 ING Life Insurance and Annuity Company and Subsidiaries (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Consolidated Statements of Operations (In millions) Years Ended December 31, Revenues: Net investment income $ 1,420.9 $ 1,342.3 $ 1,242.1 Fee income 614.0 583.5 526.4 Premiums 33.9 67.3 35.0 Broker-dealer commission revenue 218.3 220.0 275.3 Net realized capital gains (losses): Total other-than-temporary impairments (116.8 ) (199.2 ) (433.5 ) Less: Portion of other-than-temporary impairments recognized in Other comprehensive income (loss) (9.5 ) (52.1 ) (39.0 ) Net other-than-temporary impairments recognized in earnings (107.3 ) (147.1 ) (394.5 ) Other net realized capital gains (losses) (108.5 ) 128.3 368.4 Total net realized capital gains (losses) (215.8 ) (18.8 ) (26.1 ) Other income 14.5 33.3 27.9 Total revenues 2,085.8 2,227.6 2,080.6 Benefits and expenses: Interest credited and other benefits to contract owners 763.4 769.2 720.8 Operating expenses 692.0 789.8 668.3 Broker-dealer commission expense 218.3 220.0 275.3 Net amortization of deferred policy acquisition costs and value of business acquired 94.2 (41.2 ) 59.1 Interest expense 2.6 2.9 3.5 Total benefits and expenses 1,770.5 1,740.7 1,727.0 Income (loss) before income taxes 315.3 486.9 353.6 Income tax expense (benefit) (5.0 ) 109.0 32.2 Net income (loss) $ 320.3 $ 377.9 $ 321.4 The accompanying notes are an integral part of these financial statements. 6 ING Life Insurance and Annuity Company and Subsidiaries (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Consolidated Statements of Comprehensive Income (In millions) Years Ended December 31, Net income (loss) $ 320.3 $ 377.9 $ 321.4 Other comprehensive income (loss), before tax: Unrealized gains (losses) on securities 483.8 465.6 1,049.2 Other-than-temporary impairments 21.3 (12.7 ) (46.7 ) Pension and other post-employment benefit liability 7.6 (1.4 ) 12.5 Other comprehensive income (loss), before tax 512.7 451.5 1,015.0 Income tax benefit (expense) related to items of other comprehensive income (loss) (155.7 ) (77.3 ) (286.2 ) Other comprehensive income (loss), after tax 357.0 374.2 728.8 Comprehensive income (loss) $ 677.3 $ 752.1 $ 1,050.2 The accompanying notes are an integral part of these financial statements. 7 ING Life Insurance and Annuity Company and Subsidiaries (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Consolidated Statements of Changes in Shareholder's Equity (In millions) Common Stock Additional Paid -In Capital Accumulated Other Comprehensive Income (Loss) Retained Earnings (Deficit) Total Shareholder's Equity Balance at January 1, 2009 - As previously filed $ 2.8 $ 4,161.3 $ (482.1 ) $ (2,117.5 ) $ 1,564.5 Cumulative effect of change in accounting: Deferred policy acquisition costs (71.8 ) (367.7 ) (439.5 ) Actuarial gains (losses) for pension and post retirement benefit plans 18.0 (18.0 ) — Balance at January 1, 2009 - As revised 2.8 4,161.3 (535.9 ) (2,503.2 ) 1,125.0 Cumulative effect of change in accounting: Other-than-temporary impairments — — (176.6 ) 176.6 — Comprehensive income (loss): Net income (loss) — — — 321.4 321.4 Other comprehensive income (loss), after tax — — 728.8 — 728.8 Total comprehensive income (loss) 1,050.2 Contribution of capital — 365.0 — — 365.0 Employee related benefits — 1.9 — — 1.9 Balance at December 31, 2009 - As revised 2.8 4,528.2 16.3 (2,005.2 ) 2,542.1 Comprehensive income (loss): Net income (loss) — — — 377.9 377.9 Other comprehensive income (loss), after tax — — 374.2 — 374.2 Total comprehensive income (loss) 752.1 Dividends paid — (203.0 ) — — (203.0 ) Employee related benefits — 0.8 — — 0.8 Balance at December 31, 2010 - As revised 2.8 4,326.0 390.5 (1,627.3 ) 3,092.0 Comprehensive income (loss): Net income (loss) — — — 320.3 320.3 Other comprehensive income (loss), after tax — — 357.0 — 357.0 Total comprehensive income (loss) 677.3 Capital contribution — 201.0 — — 201.0 Employee related benefits — 6.0 — — 6.0 Balance at December 31, 2011 - As revised $ 2.8 $ 4,533.0 $ 747.5 $ (1,307.0 ) $ 3,976.3 The accompanying notes are an integral part of these financial statements. 8 ING Life Insurance and Annuity Company and Subsidiaries (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Consolidated Statements of Cash Flows (In millions) Years Ended December 31, Cash Flows from Operating Activities: Net income $ 320.3 $ 377.9 $ 321.4 Adjustments to reconcile net income to net cash provided by operating activities: Capitalization of deferred policy acquisition costs, value of business acquired, and sales inducements (88.9 ) (93.9 ) (81.3 ) Net amortization of deferred policy acquisition costs, value of business acquired, and sales inducements 97.7 (37.3 ) 61.5 Net accretion/decretion of discount/premium 37.0 44.3 45.4 Future policy benefits, claims reserves, and interest credited 639.0 608.8 605.6 Provision for deferred income taxes (65.3 ) 33.6 19.2 Net realized capital losses (gains) 215.8 18.8 26.1 Depreciation 3.5 3.4 10.4 Change in: Accrued investment income (19.7 ) (23.3 ) (11.4 ) Reinsurance recoverable 79.6 74.0 79.3 Other receivable and assets accruals (3.5 ) (86.0 ) 130.9 Due to/from affiliates 54.3 17.2 7.9 Other payables and accruals (91.9 ) 85.5 46.0 Other, net (64.8 ) (36.1 ) (111.7 ) Net cash provided by operating activities 1,113.1 986.9 1,149.3 Cash Flows from Investing Activities: Proceeds from the sale, maturity, disposal or redemption of: Fixed maturities 6,468.5 6,340.3 5,864.2 Equity securities, available-for-sale 63.1 12.9 99.4 Mortgage loans on real estate 332.8 179.2 308.7 Limited partnerships/corporations 93.0 87.2 116.2 Acquisition of: Fixed maturities (7,662.0 ) (7,383.5 ) (6,215.4 ) Equity securities, available-for-sale (5.7 ) (16.7 ) (25.2 ) Mortgage loans on real estate (863.1 ) (147.2 ) (87.2 ) Limited partnerships/corporations (68.5 ) (85.5 ) (49.3 ) Derivatives, net (78.6 ) (147.3 ) (170.8 ) Policy loans, net 7.1 1.7 13.1 Short-term investments, net 5.3 313.1 (492.7 ) Loan-Dutch State obligation 122.4 134.7 124.8 Collateral held, net 105.3 4.7 (4.4 ) Sales (purchases) of fixed assets, net (0.8 ) — 13.5 Net cash used in investing activities (1,481.2 ) (706.4 ) (505.1 ) 9 ING Life Insurance and Annuity Company and Subsidiaries (A wholly-owned subsidiary of Lion Connecticut Holdings Inc.) Consolidated Statements of Cash Flows (In millions) Years Ended December 31, Cash Flows from Financing Activities: Deposits received for investment contracts $ 3,115.4 $ 2,022.2 $ 2,069.6 Maturities and withdrawals from investment contracts (2,403.6 ) (2,309.7 ) (2,123.6 ) Short-term loans to affiliates (343.9 ) (16.9 ) (300.2 ) Short-term repayments of repurchase agreements, net (214.7 ) 214.6 (615.2 ) Dividends to parent — (203.0 ) — Contribution of capital from parent 201.0 — 365.0 Net cash provided by (used in) financing activities 354.2 (292.8 ) (604.4 ) Net increase (decrease) in cash and cash equivalents (13.9 ) (12.3 ) 39.8 Cash and cash equivalents, beginning of period 231.0 243.3 203.5 Cash and cash equivalents, end of period $ 217.1 $ 231.0 $ 243.3 Supplemental cash flow information: Income taxes paid, net $ 108.4 $ 0.6 $ 13.7 Interest paid $ 0.3 — $ 4.8 Non-cash transfer Loan-Dutch State obligation $ — $ — $ 798.9 The accompanying notes are an integral part of these financial statements. 10 ING Life Insurance and Annuity Company and Subsidiaries (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Notes to Consolidated Financial Statements (Dollar amounts in millions, unless otherwise stated) 1. Business, Basis of Presentation and Significant Accounting Policies Business ING Life Insurance and Annuity Company (“ILIAC”) is a stock life insurance company domiciled in the state of Connecticut. ILIAC and its wholly-owned subsidiaries (collectively, the “Company”) are providers of financial products and services in the United States. ILIAC is authorized to conduct its insurance business in all states and the District of Columbia. ILIAC is a direct, wholly owned subsidiary of Lion Connecticut Holdings Inc. ("Lion" or "Parent"), which is a direct, wholly owned subsidiary of ING America Insurance Holdings, Inc. ("ING AIH"). ING AIH is an indirect, wholly owned subsidiary of ING Groep N.V. ("ING"). ING is a global financial services holding company based in the Netherlands, with American Depository Shares listed on the New York Stock Exchange under the symbol "ING." As part of a restructuring plan approved by the European Commission (“EC”), ING has agreed to separate its banking and insurance businesses by 2013. ING intends to achieve this separation by divestment of its insurance and investment management operations, including the Company. ING has announced that it will explore all options for implementing the separation including one or more initial public offerings, sales, or a combination thereof. On November 10, 2010, ING announced that, in connection with the restructuring plan, it will prepare for a base case of an initial public offering of the Company and its U.S.-based insurance and investment management affiliates. The Company offers qualified and nonqualified annuity contracts that include a variety of funding and payout options for individuals and employer-sponsored retirement plans qualified under Internal Revenue Code Sections 401, 403, 408, and 457, as well as nonqualified deferred compensation plans and related services. The Company's products are offered primarily to individuals, pension plans, small businesses, and employer-sponsored groups in the health care, government, and education markets (collectively “not-for-profit” organizations) and corporate markets. The Company's products are generally distributed through pension professionals, independent agents and brokers, third party administrators, banks, dedicated career agents, and financial planners. Products offered by the Company include deferred and immediate (i.e., payout) annuity contracts. Company products also include programs offered to qualified plans and nonqualified deferred compensation plans that package administrative and record-keeping services along with a variety of investment options, including affiliated and nonaffiliated mutual funds and variable and fixed investment options. In addition, the Company offers wrapper agreements entered into with retirement plans, which contain certain benefit responsive guarantees (i.e., guarantees of principal and previously accrued interest for benefits paid under the terms of the plan) with respect to portfolios of plan-owned assets not invested with the Company. The Company also offers pension and retirement savings plan administrative services. The Company has one operating segment. Basis of Presentation The accompanying financial statements of the Company have been prepared in accordance with accounting principles generally accepted in the United States (“U.S. GAAP”). The Consolidated Financial Statements include the accounts of ILIAC and its subsidiaries, ING Financial Advisers, LLC (“IFA”) and Directed Services LLC (“DSL”). Intercompany transactions and balances between ILIAC and its subsidiaries have been eliminated. Certain reclassifications have been made to prior year financial information to conform to the current year classifications, including the presentation of changes in fair value of embedded derivatives within annuity products and the presentation of market value adjustment items in order to align with the presentation of the Consolidated Financial Statements of ING AIH. For the years ended December 31, 2011, 2010, and 2009, respectively, reclassifications decreased Fee income by $(1.1), $(6.3), and $(7.4), (decreased) increased Other net realized capital gains (losses) by $(216.1), $9.3, and $219.4, decreased Other income by $(6.0), $(1.4), and $(2.1), and (decreased) increased Interest credited and other benefits to contract owner by $(223.2), $1.6, and $209.9, in the Statements of Operations. Such reclassifications had no impact on Shareholder's equity or Net income (loss). 11 ING Life Insurance and Annuity Company and Subsidiaries (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Notes to Consolidated Financial Statements (Dollar amounts in millions, unless otherwise stated) Accounting Changes Employee Benefit Plans As of January 1, 2012, the Company voluntarily changed its method of recognizing actuarial gains and losses related to its pension and post-retirement benefit plans. Previously, actuarial gains and losses were recognized in Accumulated other comprehensive income and, to the extent outside a corridor, amortized into operating results over the average remaining service period of active plan participants or the average remaining life expectancy of inactive plan participants, as applicable. The Company has elected to immediately recognize actuarial gains and losses in the Consolidated Statements of Operations in the year in which the gains and losses occur. The new accounting method is preferable, as it eliminates the delay in recognition of actuarial gains and losses. These gains and losses are generally only measured annually as of December 31 and, accordingly, will generally be recorded during the fourth quarter. The Company's change in accounting methodology has been applied retrospectively. The cumulative effect of this change as of January 1, 2009, is a decrease to Retained earnings, with a corresponding increase to Accumulated other comprehensive income, of $18.0, net of tax. In addition, the impact of this change on the Company's Net income was a (decrease) increase of $(7.2) $(3.8), and $0.7 for the years ended December 31, 2011, 2010, and 2009, respectively. The impact of this change as of December 31, 2011, 2010, and 2009, respectively, is an additional decrease to Retained earnings, with a corresponding increase to Accumulated other comprehensive income, of $28.4, $21.3, and $17.4, net of tax. Deferred Acquisition Costs In October 2010, the FASB issued ASU 2010-26, “Financial Services - Insurance (ASC Topic 944): Accounting for Costs Associated with Acquiring or Renewing Insurance Contracts” (“ASU 2010-26”), which clarifies what costs relating to the acquisition of new or renewal insurance contracts qualify for deferral. Costs that should be capitalized include (1) incremental direct costs of successful contract acquisition and (2) certain costs related directly to successful acquisition activities (underwriting, policy issuance and processing, medical and inspection, and sales force contract selling) performed by the insurer for the contract. Advertising costs should be included in deferred acquisition costs only if the capitalization criteria in the U.S. GAAP direct-response advertising guidance are met. All other acquisition-related costs should be charged to expense as incurred. The provisions of ASU 2010-26 were adopted retrospectively by the Company on January 1, 2012. As a result of implementing ASU 2010-26, the Company recognized a cumulative effect of change in accounting principle of $367.7, net of income taxes of $198.0, as a reduction to January 1, 2009 Retained earnings (deficit). In addition, the Company recognized a $71.8 decrease to Accumulated other comprehensive income ("AOCI"). Significant Accounting Policies Estimates and Assumptions The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Those estimates are inherently subject to change and actual results could differ from those estimates. The Company has identified the following accounts and policies as significant in that they involve a higher degree of judgment, are subject to a significant degree of variability, and contain accounting estimates: Reserves for future policy benefits, valuation and amortization of deferred policy acquisition costs (“DAC”), value of business acquired (“VOBA”), valuation of investments and derivatives, impairments, income taxes, and contingencies. 12 ING Life Insurance and Annuity Company and Subsidiaries (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Notes to Consolidated Financial Statements (Dollar amounts in millions, unless otherwise stated) Fair Value Measurement The Company measures the fair value of its financial assets and liabilities based on assumptions used by market participants in pricing the asset or liability, which may include inherent risk, restrictions on the sale or use of an asset, or non-performance risk, including the Company's own credit risk. The estimate of an exchange price is the price in an orderly transaction between market participants to sell the asset or transfer the liability (“exit price”) in the principal market, or the most advantageous market in the absence of a principal market, for that asset or liability. The Company utilizes a number of valuation sources to determine the fair values of its financial assets and liabilities, including quoted market prices, third-party commercial pricing services, third-party brokers, and industry-standard, vendor-provided software that models the value based on market observable inputs, and other internal modeling techniques based on projected cash flows. The Company categorizes its financial instruments into a three-level hierarchy based on the priority of the inputs to the valuation technique. The fair value hierarchy gives the highest priority to quoted prices in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3). If the inputs used to measure fair value fall within different levels of the hierarchy, the category level is based on the lowest priority level input that is significant to the fair value measurement of the instrument. Financial assets and liabilities recorded at fair value on the Consolidated Balance Sheets are categorized as follows: Level 1 - Unadjusted quoted prices for identical assets or liabilities in an active market. The Company defines an active market as a market in which transactions take place with sufficient frequency and volume to provide pricing information on an ongoing basis. Level 2 - Quoted prices in markets that are not active or valuation techniques that require inputs that are observable either directly or indirectly for substantially the full term of the asset or liability. Level 2 inputs include the following: a. Quoted prices for similar assets or liabilities in active markets; b. Quoted prices for identical or similar assets or liabilities in non-active markets; c. Inputs other than quoted market prices that are observable; and d. Inputs that are derived principally from or corroborated by observable market data through correlation or other means. Level 3 - Prices or valuation techniques that require inputs that are both unobservable and significant to the overall fair value measurement. These valuations, whether derived internally or obtained from a third party, use critical assumptions that are not widely available to estimate market participant expectations in valuing the asset or liability. When available, the estimated fair value of securities is based on quoted prices in active markets that are readily and regularly obtainable. When quoted prices in active markets are not available, the determination of estimated fair value is based on market standard valuation methodologies, including discounted cash flow methodologies, matrix pricing, or other similar techniques. See the Financial Instruments note to these Consolidated Financial Statements for additional information regarding the fair value of specific financial assets and liabilities. Investments The accounting policies for the Company's principal investments are as follows: Fixed Maturities and Equity Securities : All of the Company's fixed maturities and equity securities are currently designated as available-for-sale, except those accounted for using the fair value option (“FVO”). Available-for-sale securities are reported at fair value and unrealized capital gains (losses) on these securities are recorded directly in Accumulated other comprehensive income (loss) (“AOCI”), and presented net of related changes in DAC, VOBA, and deferred income taxes. Certain CMOs, primarily interest-only and principal-only strips, are accounted for as hybrid instruments and valued at fair value with changes in the fair value recorded in Other net realized capital gains (losses) in the Consolidated Statements of Operations. Purchases and sales of fixed maturities and equity securities, excluding private placements, are recorded on the trade date. Purchases and sales of private placements and mortgage loans are recorded on the closing date. Investment gains and losses on sales of securities are generally determined on a first-in-first-out (“FIFO”) basis. 13 ING Life Insurance and Annuity Company and Subsidiaries (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Notes to Consolidated Financial Statements (Dollar amounts in millions, unless otherwise stated) Interest income on fixed maturities is recorded when earned using an effective yield method, giving effect to amortization of premiums and accretion of discounts. Dividends on equity securities are recorded when declared. Such dividends and interest income are recorded in Net investment income on the Consolidated Statements of Operations. Included within fixed maturities are loan-backed securities, including residential mortgage-backed securities (“RMBS”), commercial mortgage-backed securities (“CMBS”), and asset-backed securities (“ABS”). Amortization of the premium or discount from the purchase of these securities considers the estimated timing and amount of prepayments of the underlying loans. Actual prepayment experience is periodically reviewed and effective yields are recalculated when differences arise between the prepayments originally anticipated and the actual prepayments received and currently anticipated. Prepayment assumptions for single class and multi-class mortgage-backed securities (“MBS”) and ABS are estimated by management using inputs obtained from third-party specialists, including broker-dealers, and based on management's knowledge of the current market. For credit-sensitive MBS and ABS, and certain prepayment-sensitive securities, the effective yield is recalculated on a prospective basis. For all other MBS and ABS, the effective yield is recalculated on a retrospective basis. Short-term Investments : Short-term investments include investments with remaining maturities of one year or less, but greater than three months, at the time of purchase. These investments are stated at fair value. Assets Held in Separate Accounts : Assets held in separate accounts are reported at the fair values of the underlying investments in the separate accounts. The underlying investments include mutual funds, short-term investments, and cash, and fixed maturities. Mortgage Loans on Real Estate : The Company's mortgage loans on real estate are all commercial mortgage loans, which are reported at amortized cost, less impairment write-downs and allowance for losses. If the value of any mortgage loan is determined to be impaired (i.e., when it is probable that the Company will be unable to collect all amounts due according to the contractual terms of the loan agreement), the carrying value of the mortgage loan is reduced to the lower of either the present value of expected cash flows from the loan, discounted at the loan's effective interest rate, or fair value of the collateral. For those mortgages that are determined to require foreclosure, the carrying value is reduced to the fair value of the underlying collateral, net of estimated costs to obtain and sell at the point of foreclosure. The carrying value of the impaired loans is reduced by establishing a permanent write-down recorded in Net realized capital gains (losses) in the Consolidated Statements of Operations. All mortgage loans are evaluated by the Company's investment professionals, including an appraisal of loan-specific credit quality, property characteristics, and market trends. Loan performance is monitored on a loan-specific basis. The Company's review includes submitted appraisals, operating statements, rent revenues and annual inspection reports, among other items. This review evaluates whether the properties are performing at a consistent and acceptable level to secure the debt. All mortgages are evaluated for the purpose of quantifying the level of risk. Those loans with higher risk are placed on a watch list and are closely monitored for collateral deficiency or other credit events that may lead to a potential loss of principal or interest. The Company defines delinquent mortgage loans consistent with industry practice as 60 days past due. As of December 31, 2011 and 2010, all mortgage loans are held-for-investment. The Company diversifies its mortgage loan portfolio by geographic region and property type to reduce concentration risk. The Company manages risk when originating mortgage loans by generally lending only up to 75% of the estimated fair value of the underlying real estate. The Company records an allowance for probable incurred, but not specifically identified, losses. Loan - Dutch State Obligation : The reported value of The State of the Netherlands (the “Dutch State”) loan obligation is based on the outstanding loan balance plus any unamortized premium. Policy Loans : The reported value of policy loans is equal to the carrying value of the loans. Interest income on such loans is recorded as earned in Net investment income using the contractually agreed upon interest rate. Generally, interest is capitalized on the policy's anniversary date. Valuation allowances are not established for policy loans, as these loans are collateralized by 14 ING Life Insurance and Annuity Company and Subsidiaries (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Notes to Consolidated Financial Statements (Dollar amounts in millions, unless otherwise stated) the value of the associated insurance contracts. Any unpaid principal or interest on the loan is deducted from the account value or the death benefit prior to settlement of the policy. Limited Partnerships/Corporations: The Company uses the equity method of accounting for investments in limited partnership interests, primarily private equities and hedge funds. Generally, the Company records its share of earnings using a lag methodology, relying upon the most recent financial information available, where the contractual right exists to receive such financial information on a timely basis. The Company's equity in earnings from limited partnership interests accounted for under the equity method is recorded in Net investment income. Securities Lending: The Company engages in securities lending whereby certain domestic securities from its portfolio are loaned to other institutions for short periods of time. Initial collateral, primarily cash, is required at a rate of 102% of the market value of the loaned securities. Generally, the lending agent retains all of the cash collateral. Collateral retained by the agent is invested in liquid assets on behalf of the Company. The market value of the loaned securities is monitored on a daily basis with additional collateral obtained or refunded as the market value of the loaned securities fluctuates. As of December 31, 2011 and 2010, the fair value of loaned securities was $515.8 and $651.7, respectively, and is included in Securities pledged on the Consolidated Balance Sheets. Collateral received is included in Short-term investments under securities loan agreement, including collateral delivered. As of December 31, 2011 and 2010, liabilities to return collateral of $524.8 and $675.5, respectively, are included in Payables under securities loan agreement, including collateral held, on the Consolidated Balance Sheets. Other-than-temporary Impairments The Company periodically evaluates its available-for-sale general account investments to determine whether there has been an other-than-temporary decline in fair value below the amortized cost basis. Factors considered in this analysis include, but are not limited to, the length of time and the extent to which the fair value has been less than amortized cost, the issuer's financial condition and near-term prospects, future economic conditions and market forecasts, interest rate changes, and changes in ratings of the security. An extended and severe unrealized loss position on a fixed maturity may not have any impact on: (a) the ability of the issuer to service all scheduled interest and principal payments, and (b) the evaluation of recoverability of all contractual cash flows or the ability to recover an amount at least equal to its amortized cost based on the present value of the expected future cash flows to be collected. In contrast, for certain equity securities, the Company gives greater weight and consideration to a decline in market value and the likelihood such market value decline will recover. Effective April 1, 2009, the Company prospectively adopted guidance on the recognition and presentation of OTTI losses (see the “Adoption of New Pronouncements” section below). When assessing the Company's intent to sell a security or if it is more likely than not the Company will be required to sell a security before recovery of its amortized cost basis, management evaluates facts and circumstances such as, but not limited to, decisions to rebalance the investment portfolio and sales of investments to meet cash flow or capital needs. When the Company has determined it has the intent to sell or if it is more likely than not that the Company will be required to sell a security before recovery of its amortized cost basis and the fair value has declined below amortized cost (“intent impairment”), the individual security is written down from amortized cost to fair value, and a corresponding charge is recorded in Net realized capital gains (losses) in the Consolidated Statements of Operations as an OTTI. If the Company does not intend to sell the security and it is not more likely than not the Company will be required to sell the security before recovery of its amortized cost basis, but the Company has determined that there has been an other-than-temporary decline in fair value below the amortized cost basis, the OTTI is bifurcated into the amount representing the present value of the decrease in cash flows expected to be collected (“credit impairment”) and the amount related to other factors (“noncredit impairment”). The credit impairment is recorded in Net realized capital gains (losses) in the Consolidated Statements of Operations. The noncredit impairment is recorded in Other comprehensive income (loss) on the Consolidated Balance Sheets. Prior to April 1, 2009, the Company recognized in earnings an OTTI for a fixed maturity in an unrealized loss position, unless it could assert that it had both the intent and ability to hold the fixed maturity for a period of time sufficient to allow for a recovery of estimated fair value to the security's amortized cost. The entire difference between the fixed maturity's amortized cost basis and its estimated fair value was recognized in earnings if the security was determined to have an OTTI. 15 ING Life Insurance and Annuity Company and Subsidiaries (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Notes to Consolidated Financial Statements (Dollar amounts in millions, unless otherwise stated) There was no change in guidance for equity securities which, when an OTTI has occurred, continue to be impaired for the entire difference between the equity security's cost and its estimated fair value. The Company uses the following methodology and significant inputs to determine the amount of the OTTI credit loss: The Company calculates the recovery value by performing a discounted cash flow analysis based on the present value of future cash flows expected to be received. The discount rate is generally the effective interest rate of the fixed maturity prior to impairment. When determining collectability and the period over which the value is expected to recover, the Company applies the same considerations utilized in its overall impairment evaluation process, which incorporates information regarding the specific security, the industry and geographic area in which the issuer operates, and overall macroeconomic conditions. Projected future cash flows are estimated using assumptions derived from the Company's best estimates of likely scenario-based outcomes, after giving consideration to a variety of variables that include, but is not limited to: general payment terms of the security; the likelihood that the issuer can service the scheduled interest and principal payments; the quality and amount of any credit enhancements; the security's position within the capital structure of the issuer; possible corporate restructurings or asset sales by the issuer; and changes to the rating of the security or the issuer by rating agencies. Additional considerations are made when assessing the unique features that apply to certain structured securities such as RMBS, CMBS, and ABS. These additional factors for structured securities include, but are not limited to: the quality of underlying collateral; expected prepayment speeds; current and forecasted loss severity; and the payment priority within the tranche structure of the security. When determining the amount of the credit loss for U.S. and foreign corporate securities, foreign government securities and state and political subdivision securities, the Company considers the estimated fair value as the recovery value when available information does not indicate that another value is more appropriate. When information is identified that indicates a recovery value other than estimated fair value, the Company considers in the determination of recovery value the same considerations utilized in its overall impairment evaluation process, which incorporates available information and the Company's best estimate of scenarios-based outcomes regarding the specific security and issuer; possible corporate restructurings or asset sales by the issuer; the quality and amount of any credit enhancements; the security's position within the capital structure of the issuer; fundamentals of the industry and geographic area in which the security issuer operates, and the overall macroeconomic conditions. In periods subsequent to the recognition of the credit related impairment components of OTTI on a fixed maturity through Net realized capital gains (losses) on the Consolidated Statements of Operations, the Company accounts for the impaired security as if it had been purchased on the measurement date of the impairment. Accordingly, the discount (or reduced premium) based on the new cost basis is accreted into net investment income over the remaining term of the fixed maturity in a prospective manner based on the amount and timing of estimated future cash flows. Derivatives The Company's use of derivatives is limited mainly to economic hedging to reduce the Company's exposure to cash flow variability of assets and liabilities, interest rate risk, credit risk, exchange rate risk, and market risk. It is the Company's policy not to offset fair value amounts recognized for derivative instruments and fair value amounts recognized for the right to reclaim cash collateral or the obligation to return cash collateral arising from derivative instruments recognized at fair value executed with the same counterparty under a master netting arrangement. The Company enters into interest rate, equity market, credit default, and currency contracts, including swaps, futures, forwards, caps, floors, and options, to reduce and manage various risks associated with changes in value, yield, price, cash flow, or exchange rates of assets or liabilities held or intended to be held, or to assume or reduce credit exposure associated with a referenced asset, index, or pool. The Company also utilizes options and futures on equity indices to reduce and manage risks associated with its annuity products. Open derivative contracts are reported as either Derivatives or Other liabilities, as appropriate, on the Consolidated Balance Sheets at fair value. Changes in the fair value of derivatives are recorded in Net realized capital gains (losses) in the Consolidated Statements of Operations. 16 ING Life Insurance and Annuity Company and Subsidiaries (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Notes to Consolidated Financial Statements (Dollar amounts in millions, unless otherwise stated) To qualify for hedge accounting, at the inception of the hedging relationship, the Company formally documents its risk management objective and strategy for undertaking the hedging transaction, as well as its designation of the hedge as either (i) a hedge of the exposure to changes in the estimated fair value of a recognized asset or liability (“fair value hedge”); or (ii) a hedge of a forecasted transaction or of the variability of cash flows to be received or paid related to a recognized asset or liability (“cash flow hedge”). In this documentation, the Company sets forth how the hedging instrument is expected to hedge the designated risks related to the hedged item and sets forth the method that will be used to retrospectively and prospectively assess the hedging instrument's effectiveness and the method which will be used to measure ineffectiveness. A derivative designated as a hedging instrument must be assessed as being highly effective in offsetting the designated risk of the hedged item. Hedge effectiveness is formally assessed at inception and periodically throughout the life of the designated hedging relationship. Fair Value Hedge Relationship : For derivative instruments that are designated and qualify as a fair value hedge (e.g., hedging the exposure to changes in the fair value of an asset or a liability or an identified portion thereof that is attributable to a particular risk), the gain or loss on the derivative instrument as well as the hedged item, to the extent of the risk being hedged, are recognized in Other net realized capital gains (losses). Cash Flow Hedge Relationship : For derivative instruments that are designated and qualify as a cash flow hedge (e.g., hedging the exposure to the variability in expected future cash flows that is attributable to interest rate risk), the effective portion of the gain or loss on the derivative instrument is reported as a component of AOCI and reclassified into earnings in the same period or periods during which the hedged transaction impacts earnings in the same line item associated with the forecasted transaction. The ineffective portion of the derivative's change in value, if any, along with any of the derivative's change in value that is excluded from the assessment of hedge effectiveness, are recorded in Other net realized capital gains (losses). When hedge accounting is discontinued because it is determined that the derivative is no longer expected to be highly effective in offsetting changes in the estimated fair value or cash flows of a hedged item, the derivative continues to be carried in the Consolidated Balance Sheets at its estimated fair value, with subsequent changes in estimated fair value recognized immediately in Other net realized capital gains (losses). The carrying value of the hedged recognized asset or liability under a fair value hedge is no longer adjusted for changes in its estimated fair value due to the hedged risk, and the cumulative adjustment to its carrying value is amortized into income over the remaining life of the hedged item. Provided the hedged forecasted transaction is still probable of occurrence, the changes in estimated fair value of derivatives recorded in Other comprehensive income (loss) related to discontinued cash flow hedges are released into the Consolidated Statements of Operations when the Company's earnings are affected by the variability in cash flows of the hedged item. When hedge accounting is discontinued because it is no longer probable that the forecasted transactions will occur on the anticipated date or within two months of that date, the derivative continues to be carried in the Consolidated Balance Sheets at its estimated fair value, with changes in estimated fair value recognized currently in Other net realized capital gains (losses). Derivative gains and losses recorded in Other comprehensive income (loss) pursuant to the discontinued cash flow hedge of a forecasted transaction that is no longer probable are recognized immediately in Other net realized capital gains (losses). If the Company's current debt and claims paying ratings were downgraded in the future, the terms in the Company's derivative agreements may be triggered, which could negatively impact overall liquidity. For the majority of the Company's counterparties, there is a termination event should the Company's long-term debt ratings drop below BBB+/Baa1. The carrying amounts for these financial instruments, which can be assets or liabilities, reflect the fair value of the assets and liabilities. The Company also has investments in certain fixed maturities, and has issued certain annuity products, that contain embedded derivatives whose fair value is at least partially determined by levels of or changes in domestic and/or foreign interest rates (short-term or long-term), exchange rates, prepayment rates, equity markets, or credit ratings/spreads. Embedded derivatives within fixed maturities are included with the host contract on the Consolidated Balance Sheets, and changes in fair value are recorded in Other net realized capital gains (losses) in the Consolidated Statements of Operations. Embedded derivatives within annuity products are included in Future policy benefits on the Consolidated Balance Sheets, and changes in the fair value are recorded in Other net realized capital gains (losses) in the Consolidated Statements of Operations. 17 ING Life Insurance and Annuity Company and Subsidiaries (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Notes to Consolidated Financial Statements (Dollar amounts in millions, unless otherwise stated) Cash and Cash Equivalents Cash and cash equivalents include cash on hand, amounts due from banks, and other highly liquid investments, such as money market instruments and debt instruments with maturities of three months or less at the time of purchase. Cash and cash equivalents are stated at fair value. Property and Equipment Property and equipment are carried at cost, less accumulated depreciation. Expenditures for replacements and major improvements are capitalized; maintenance and repair expenditures are expensed as incurred. Depreciation on property and equipment is provided on a straight-line basis over the estimated useful lives of the assets with the exception of land and artwork, which are not depreciated. The Company's property and equipment are depreciated using the following estimated useful lives. Estimated Useful Lives Buildings Furniture and fixtures Leasehold improvements Equipment 40 years 5 years 10 years, or the life of the lease, whichever is shorter 3 years Deferred Policy Acquisition Costs and Value of Business Acquired DAC represents policy acquisition costs that have been capitalized and are subject to amortization and interest. Capitalized costs are incremental, direct costs of contract acquisition, as well as certain costs related directly to acquisition activities. Such costs consist principally of certain commissions, sales, and contract issuance and processing expenses directly related to the successful acquisition of new and renewal business. Indirect or unsuccessful acquisition costs, maintenance, product development and overhead expenses are charged to expense as incurred. VOBA represents the outstanding value of in force business acquired and is subject to amortization and interest. The value is based on the present value of estimated net cash flows embedded in the insurance contracts at the time of the acquisition and increased for subsequent deferrable expenses on purchased policies. Amortization Methodologies The Company amortizes DAC and VOBA related to fixed and variable deferred annuity contracts over the estimated lives of the contracts in relation to the emergence of estimated gross profits. Assumptions as to mortality, persistency, interest crediting rates, returns associated with separate account performance, impact of hedge performance, expenses to administer the business, and certain economic variables, such as inflation, are based on the Company's experience and overall capital markets. At each valuation date, actual historical gross profits are reflected and estimated gross profits, and related assumptions, are evaluated for continued reasonableness. Adjustments to estimated gross profits require that amortization rates be revised retroactively to the date of the contract issuance ("unlocking"). The Company also reviews the estimated gross profits for each block of business to determine the recoverability of DAC and VOBA balances each period. DAC and VOBA are deemed to be recoverable if the estimated gross profits exceed these balances. Assumptions Changes in assumptions can have a significant impact on DAC and VOBA balances and amortization rates. Several assumptions are considered significant in the estimation of future gross profits associated with the Company's variable products. One significant assumption is the assumed return associated with the variable account performance. To reflect the volatility in the equity markets, this assumption involves a combination of near-term expectations and long-term assumptions 18 ING Life Insurance and Annuity Company and Subsidiaries (A wholly owned subsidiary of Lion Connecticut Holdings Inc.)
